DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Pg. 7, 5th para., line 2: The phrase “comprises the 9” should be “comprises the shot 9”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barthelemy et al. (US 2015/0041582) or, in the alternative, under 35 U.S.C. 103 as obvious over Barthelemy in view of United (GB 549,189).

In re. claim 1, Barthelemy teaches a balancing assembly for a missile (1) (para [0021]) (fig. 1), comprising: two balancing rings (7, 8) configured to be mounted on the missile (fig. 1), each of said balancing rings comprising a ballast (15) located on the corresponding balancing ring (in cells (10, 12)) (para [0036]) (figs. 2-3) each of said balancing rings being configured to rotate and to be fixed in a plurality of angular positions (via screw holes (9, 11)) (figs. 2-3).  

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to modify Barthelemy to incorporate the teachings of United to rotate the rings, to prevent the need to disassemble the balancing assembly to change the positioning of the ballast.
In re. claim 5, Barthelemy teaches the balancing assembly according to claim 1, wherein for each of said balancing rings, said ballast comprises shot (15) which is coated in a resin (16) (para [0029]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Barthelemy.
In re. claim 2, Barthelemy teaches the balancing assembly according to claim 1,  wherein each of said balancing rings comprises a ring made of a first material (missile shell) (fig. 1) having a first density (shell density), and wherein for each of said balancing rings, the ballast is in the ring made of the first material (figs. 2-3), the ballast being made of a second material having a second density which is greater than said first density (tungsten shot (15) placed in ballast (10, 12)) (para [0028] and [0036]).  

It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Barthelemy to have the ballast integral with the ring, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 V. (B) Doing so enables predetermined positioning of the ballast in known configurations.
In re. claim 3, Barthelemy teaches the balancing assembly according to claim 2,  wherein for each of said two balancing rings, the ballast is in a circular arc-shaped section of the ring made of the first material (figs. 2-3).  
In re. claim 4, Barthelemy teaches the balancing assembly according to claim 3, wherein for each of said balancing rings, the ballast is fixed in the ring made of the first material (para [0036]).  
In re. claim 6, Barthelemy teaches the balancing assembly according to claim 4, wherein each of said balancing rings has a peripheral angular graduation (screw holes (9, 11) present a graduation), and wherein for each of said balancing rings, said ballast is arranged at a given angular position with respect to said peripheral angular graduation (figs. 2-3).  
In re. claim 7, Barthelemy teaches the balancing assembly according to claim 6,  wherein the two balancing rings are arranged coaxially, next to one another with the peripheral angular graduations of the two balancing rings facing one another (fig. 1).  
In re. claim 8, Barthelemy teaches the balancing assembly according to claim 7, wherein each of said balancing rings has a set of adjustment holes (9, 11) distributed around a periphery thereof (figs. 2-3).  
In re. claim 9, Barthelemy teaches the missile comprising the balancing assembly of claim 7 (fig. 1), wherein the two balancing rings (7, 8) of said balancing assembly are mounted on the missile 
In re. claim 10, Barthelemy teaches the missile according to claim 9,  wherein the balancing assembly is mounted on a face of the missile that is radially external with respect to the longitudinal axis of said missile (mounted on the first and second shoulder) (para [0022]).  
In re. claim 11, Barthelemy teaches the missile according to claim 9,  wherein the balancing assembly (7, 8) is mounted inwardly from an outer structure of the missile (mounted inwardly of elements (2, 3)) (fig. 1), at least one window (13) enabling access (para [0032]).  
Barthelemy fails to disclose the window is on the outer structure, the window enabling access through the outer structure to each of the balancing rings.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Barthelemy to have the window as an outer structure outside of the balancing assembly, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)
In re. claim 12, Barthelemy teaches the missile according to claim 9, further comprising fixing means configured to  rotationally fix each of said balancing rings (screw holes (9, 11)) (para [0024]-[0025]).  

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Barthelemy as applied to claim 9 above and further in view of Ward et al. (US 3,225,590).

In re. claim 13, Barthelemy teaches a method for balancing the missile of claim 9, comprising the following successive steps: a first measuring step that includes placing the missile (1) on a balancing bench (not shown) (para [0031]), in a first position, and measuring, in the first position, 
Barthelemy fails to specify the balancing bench is provided with at least three measuring points, a first plurality of weight values of said missile (detecting unbalance) measured respectively at said three measuring points; a second measuring step that includes rotating the missile by 90º about the longitudinal axis  thereof with respect to the first position to bring the missile into a second position on the balancing bench, and to measuring, in the second position, a second plurality of weight values of said missile measured respectively at said three measuring points; a first calculation step  that includes calculating, from the first plurality of weight values and the second plurality of weight values measured at said first and second measuring steps , a set of coordinates in a transversal plane of  a center of gravity of the missile; a second calculation step that includes calculating, from the set of coordinates of the center of gravity and from a plurality of predetermined angular positions of the two balancing rings.
Ward teaches a balancing bench (10) is provided with at least three measuring points (11, 12, 13, 14) (col. 4, ln. 72-75), a first plurality of weight values of said missile measured respectively at said three measuring points (col. 2, ln. 1-6); a second measuring step that includes rotating the missile by 90º about the longitudinal axis thereof with respect to the first position to bring the missile into a second position on the balancing bench, and to measuring, in the second position, a second plurality of weight values of said missile measured respectively at said three measuring points (col. 2, ln. 20-26); a first calculation step that includes calculating, from the first plurality of weight 
Therefore, It would have been an prima facie obvious to one having ordinary skill in the art to have modified Barthelemy to incorporate the teachings of Ward to utilize the recited balancing machine, for the purpose of providing extreme accuracy as to the location of the center of gravity of the missile.
In re. claim 14, Barthelemy as modified by Ward (see Barthelemy) teach the method for balancing a missile according to claim 13,  further comprising a verification step implemented after the adjustment step  that includes verifying, by implementing the first and second measuring steps  and the first and second calculation steps , if the  center of gravity of the missile is  located in the predetermined zone in the transversal plane of the missile, and if not, to  again implement the adjustment step (repeated until satisfactory) (para [0035]).  
In re. claim 15, Barthelemy as modified by Ward fail to disclose said steps of the method are implemented automatically and robotically.
          It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Barthelemy as modified by Ward to automate the recited methods, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647